Mr. Robert H. Green, Chairman        opinion      NO.   M- 6.41
Texas State Board of Landscape
  Architects                         Rez       Extent of authority of
P. 0. Box 12292                                the Texas State Board of
Capitol Station                                Landscape Architects to
Austin, Texas 78711                            make inquiry into qualifi-
                                               cations of applicants for
                                               license as Landscape Ar-
                                               chitect under Article 24gc,
Bear Mr. Green:                                V.C.S.
          You have requested an opinion from this office concerning
the extent of the authority of your Board under Article 24gc,
Vernon's Civil Statutes, to inquire into the qualifications of
applicants for license as a Landscape Architect.
         Your questions to us are:
          (1) Whether the terminology of the "grand-
     father" clause of said Article makes it mandatory
     to issue a license without examination, to any in-
     dividual, otherwise qualified, who makes application
     for same and states that he has, for a period of
     not less than three years, regularly represented
     himself to be landscape architect engaged in the
     practice of landscape architecture, or,
          (2) Whether the Board has authority under
     this Article to make further inquiry into the
     contents of the appllcatlon where they are not
     satisfied as to the applicant's qualifications
     as defined In this Article, and require specific
     evidence of his qualifications to receive a
     license without examination.
           Section 5(a) of Article 249 (c), containing the "grand-
father" clause reads as follows:
          "Any person over the age of 21 years not-
     withstanding any other provisions of this Act, who


                         -3063-
                                                        .      .




Mr. Robert H. Green, page 2 (M-641)


     submits evidence to the board that prior to the
     passage of this Act, that he is a resident of
     Texas and a citizen of the United States, possesses
     good moral character, and who has, for a period of
     not less than three years, regularly represented
     himself to be a landscape architect engaged in the
     practice of landscape architecture, as defined In
     this Act, shall be entitled to receive, without
     examination, a license to practice landscape
     architecture as a landscape architect, If he files
     such application within six months of this Act being
     enacted into law. Such application shall be
     accompanied by a fee of $50."
          Section l(b) of Article 249(c) defines the meaning of
'Landscape Architect" as follows:
          "Landscape Architecture' means the performance
     of professional services such as consultation, in-
     vestigation, research, preparation of general develop-
     ment and detailed design plans, studies, specifications
     and responsible supervision In connection with the
     development of land areas where, and to the extent
     that, the principal purpose of such service is to
     arrange and modify the effects of natural scenery
     for aesthetic effect, considering the use of natural
     forms, features, and plantings, including ground
     and water forms, vegetation, circulation, walks,
     and other landscape features to fulfill aesthetic
     and functional requirements but shall not include
     any services or functions within the definition
     of the practice of Engineering, Public Surveying,
     or Architecture as defined by the laws of this
     state."
         Section 4(a) of Article 249(c), provides, in part, that:
         II
          . . e the board shall not have any power
    or authority to amend or enlarge upon any pro-
    vision of this Act by rule or regulation or by
    rule or regulation to change the meaning in any
    marine;whatsoever of any provision of this Act.
    e D .
          It follows that It Is mandatory that the Board issue
a license as a Landscape Architect to all applicants over the age



                          -3064-
Mr. Robert H. Green, page 3 (M-641)


of 21 years who are citizens of the United States and possess
good moral character, etc., who state that they have, for a
period of not less than three (3) years, regularly represented
themselves to be landscape architects engaged in the practice
of landscape architecture, unless the Board is not satisfied as
to said applicant's having met the requirements defined under
Section 5(a). To the contrary, It is a responsibility of the
Board to satisfy themselves by whatever reasonable inquiry is
necessary that such applicants are qualified, as defined In
Section T(a), and deny a license to applicants, where they do
not meet such requirements. The Board is not authorized to
require an examination as to professlonal qualifications.
                     SUMMARY
          It Is mandatory that the Texas State Board of
     Landscape Architects issue a license as a Landscape
     Architect, without examination, to all applicants,
     otherwise qualified, who state that they have, for
     a period of not less than three (3) years, regularly
     represented themselves to be Landscape Archit~ects
     engaged in the practice of landscape architecture,
     unless the Board Is not satisfied as to said ap-
     plicant's having the requirements as defined under
     Section 5(a), It fs a duty and responsibility of
     said Board to satisfy themselves by whatever
     reasonable inquiry is necessary, that such ap-
     plicants meet the requirements of Section 5(a)
     and to deny a lfcense to applicants where they
     do not meet such requireme




Prepared by Sam L. Jones, Jr.
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman



                           -3065-
                                      .   1




Mr. Robert ?I.Green, page 4 (M-641)


Ivan Williams
Jack Goodman
Fielding Early
Jack Sparks
MEADE F. GRIFFIN
Staff Legal Assistant
ALFREDWALKER
Executive Assistant
NOLA WRITE
First Assistant




                          -3066-